97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patrick Ronald RUSSELL, Appellant,v.Roger PEHRSON, et al., Appellees.
No. 95-1931.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 23, 1996.Decided Aug. 30, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Patrick Ronald Russell appeals the district court's1 order dismissing without prejudice his § 1983 action claiming numerous Nebraska State Penitentiary officials violated his rights in connection with prison disciplinary proceedings.  After careful review of the parties' briefs and the record, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE RICHARD G. KOPF, United States District Judge for the District of Nebraska